Citation Nr: 9904891	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



INTRODUCTION

The veteran had over 21 years of active military service 
(including a period as a prisoner of war during World War II) 
ending with his retirement in October 1963.  He died on 
May [redacted], 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1997.  A statement of the case was issued in August 
1997, and a substantive appeal was received that same month.  


FINDINGS OF FACT

1.  The veteran was a prisoner of war from December 1943 to 
May 1945.  

2.  The veteran died on May [redacted], 1997. 

3.  The death certificate reflects that the immediate cause 
of death was respiratory failure due to or as a consequence 
of aspiration pneumonia due to or as a consequence of 
cerebral vascular accident; spindle cell carcinoma of the 
left neck was listed as an other significant condition 
contributing to death.

4.  At the time of his death, service connection had been 
established for:  traumatic degenerative joint disease, 
lumbar spine, rated as 40 percent disabling; dysthymia, rated 
as 30 percent disabling; ulcer disease, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; hearing 
loss, rated noncompensable; and appendectomy scar, rated 
noncompensable; a combined service-connected disability 
rating of 70 percent was in effect and entitlement to a total 
rating based on individual unemployability had been in effect 
since February 1992.  

5.  There is no medical evidence of record showing that a 
disability incurred in or aggravated by the veteran's service 
was a principle or a contributory cause of his death. 


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The legal criteria for entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well-grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet.App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet.App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

In the present case, the veteran died on May [redacted], 1997.  
His death certificate reflects that the immediate cause of death 
was respiratory failure due to or as a consequence of 
aspiration pneumonia due to or as a consequence of cerebral 
vascular accident.  Spindle cell carcinoma of the left neck 
was listed as an other significant condition contributing to 
death.  

At the time of his death, service connection had been 
established for:  traumatic degenerative joint disease, 
lumbar spine; dysthymia; ulcer disease; tinnitus,; hearing 
loss; and appendectomy scar.  

As noted earlier, to well-ground the appellant's claim, there 
must be medical evidence showing that a disability incurred 
in or aggravated by service was a principal or a contributory 
cause of death.  The death certificate does not in any manner 
suggest that any of the disabilities which were service-
connected at the time of death were in any way involved with 
the veteran's death.  Moreover, a review of private medical 
records during the several months prior to his death do not 
show that any of the service-connected disabilities played 
any contributory role in the veteran's death. 

The Board notes the contentions advanced by the appellant's 
representative regarding reference in the private medical 
records to the veteran's mental functions and to "anemia, 
probably secondary to a gastrointestinal bleed."  However, 
while the veteran was service-connected for dysthymia and 
ulcer disease, the 1997 private medical record referenced by 
the representative cannot be construed as suggesting that 
either the dysthymia or ulcer disease contributed 
substantially or materially to death or aided or lent 
assistance to the production of death.  The private medical 
report merely references these disorders.  In fact, the 
Board's reading of the private medical records is that the 
veteran's decline in both physical and cognitive functions 
was attributed to cerebral infarctions.  In this regard, the 
Board notes that the private reports refer to dementia, 
probably multi-infarct type.  There is also no suggestion in 
the medical records that the veteran's ulcer disease 
contributed to death.  While a gastrointestinal bleed may 
have been suspected during the months before his death, there 
is no medical showing of a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  In the present case, there is no evidence 
suggesting that veteran's service-connected disabilities 
materially affected vital organs so as to render the veteran 
less capable of resisting the effects of his respiratory 
problem, cerebral vascular accident or cancer of the neck. 

Further, with regard to the various disorders identified on 
the death certificate as causing the veteran's death, the 
record does not include any medical evidence showing a nexus 
between any such disorders and the veteran's period of 
military service or to any service-connected disability.  
There is no showing that the death-causing disorders were 
manifested during service, nor are the death-causing disorder 
ones that allow a link to service by means of the special 
presumptions for former prisoners of war.  38 C.F.R. 
§§ 3.307, 3.309.  In this regard, the medical record clearly 
shows that the veteran's dementia was due to cerebral 
infarctions.  There is simply no medical evidence suggesting 
any link to service or to the veteran's prisoner of war 
experience. 

The Board has reviewed and considered the statements offered 
by the appellant and her representative, and the Board 
understands the appellant's contentions.  However, the law 
requires that there be medical evidence of causation to well-
ground her claim.  As laypersons, neither she nor her 
representative are competent to render opinions as to medical 
causation.  Espiritu.  Without such medical evidence of 
causation, the Board must view her cause of death claim as 
not well-grounded. 

In reaching this determination, the Board recognizes that the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that the claim is not well-grounded.  However, 
the United States Court of Veterans Appeals has held that 
when an RO proceeds to adjudication on the merits, there is 
no prejudice to the claimant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The remaining issue involved the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  Under the particular circumstances of this case, in 
order for the appellant to be awarded this benefit, the 
veteran would had to have been continuously rated totally 
disabled for a period of 10 or more years immediately 
preceding death.  This was not the case.  While a total 
rating based on individual unemployability was in effect at 
the time of his death in 1997, it had only been in effect 
since 1992.  In other words, there is no legal basis under 
the facts of this case to award DIC benefits to the appellant 
under 38 U.S.C.A. § 1318.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

